PEARSON, Judge.
The defendant appeals an order which dissolved a temporary injunction and, in addition, required the plaintiff to pay certain monies to its tenants:
“1. The temporary injunction heretofore entered by the various orders of this court be and the same is hereby dissolved.
“2. The plaintiffs in this cause shall within ten days return to the tenants living in their separate apartments, all rentals collected by the plaintiff in excess of the rents allowed by the ordinance on the freeze date of October 16, 1974.
“3. The bonds posted by the plaintiff in this cause shall be forfeited and paid to the registry of the court for the use and benefit of all of the individual tenants living in the apartment buildings owned by the plaintiff in the event the plaintiffs have not complied with this order.”
The record supports the trial judge’s discretion upon the dissolution of the temporary injunction. See Shaw v. Palmer, 54 Fla. 490, 44 So. 953 (1907).
That portion of the order which ordered the return of rents paid was premature in that it determines the merits of the cause. A trial of the cause has not yet been had, nor does the order appealed determine that the injunctive order was improvidently entered. Therefore, we affirm the dissolution of the injunction and reverse paragraphs numbered 2 and 3 of the order.
Affirmed in part, reversed in part and remanded.